Citation Nr: 1008312	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  02-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether a June 5, 1987 rating decision denying service 
connection for posttraumatic stress disorder (PTSD) contained 
clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision that 
granted service connection for PTSD effective on February 5, 
2002.  

The Veteran disagreed with the effective date of service 
connection, including a contention that a prior RO rating 
decision in June 1987 was clearly and unmistakably erroneous 
in previously denying his claim.  

The Veteran and his wife testified at a hearing held at the 
RO before a Hearing Officer in February 2005.  

The Board remanded the case back to the RO in June 2004 and 
March 2006 for additional development.  

The Board issued a decision in March 2007 that determined 
there was no CUE in the RO's rating decision issued on June 
5, 1987.  The decision also denied an effective date earlier 
than February 5, 2002 for the grant of service connection for 
PTSD.  

The Veteran thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 2008, the Court issued an Order granting a Joint 
Motion of the Parties to vacate that part of the Board's 
decision as pertained to the CUE issue and to remand the 
matter back to the Board for further discussion.  The Court 
dismissed the Veteran's appeal regarding the issue of an 
earlier effective date for service connection for PTSD.  

The Board issued a decision in December 2008 that again 
determined there was no CUE in the RO's rating decision 
issued on June 5, 1987.  

In August 2009, the Court issued an Order granting a Joint 
Motion of the Parties to vacate the decision and to remand 
the case back to the Board for further discussion.  


FINDING OF FACT

The June 1987 decision by the RO is shown to have been 
supported by the evidence then of record and to have 
correctly applied the controlling statutory and regulatory 
provisions, such that an undebatable error that would have 
led to a materially different outcome has not been 
identified.  


CONCLUSION OF LAW

The claim of whether the June 1987 rating decision, denying 
service connection for PTSD involved clear and unmistakable 
error is dismissed by operation of law.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable to CUE claims.  See Sorakubo 
v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  Thus, 
discussion of the notice provisions in this case is not 
required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 
C.F.R. §§ 20.1400- 20.1411 (2009).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  

These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos 
v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove 
clear and unmistakable error, a claimant must show that an 
error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell. In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  
Fugo, 6 Vet. App. at 43-44.  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Significantly, with respect to the third prong of the test, 
the Board notes that, in Berger v. Brown, 10 Vet. App. 166 
(1997), the Court has held that "opinions from this Court 
that formulate new interpretations of the law subsequent to 
[a VA] decision cannot be the basis of a valid clear and 
unmistakable error claim."  Id. at 170.  The Court 
reaffirmed this principle in Brewer v. West, 11 Vet. App. 
228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 
(1998).  

Indeed, in Brewer, the Court held that, although judicial 
decisions made during the course of an appeal are 
retroactively applicable to pending appeals, for purposes of 
adjudicating claims of CUE in a prior VA decision, "new" 
judicial interpretations of the law that were not issued at 
the time of the prior VA decision are not applicable.  Id. at 
234.  

In addressing whether there was CUE in the June 1987 rating 
decision, the Board observes that, prior to 1990, the RO had 
no specific obligation to include a statement of reasons for 
a decision.  See 38 U.S.C.A. § 5104(b) (West 2002).  

Thus, in order to establish CUE, it must be clear from the 
face of the decision that a particular fact or law in a pre-
1990 decision was not considered in the RO's adjudication of 
the case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996).  

The law pertaining to service connection in 1987 essentially 
mirrors the present law.  In essence, in order for service 
connection to be granted, there must exist a disability which 
was incurred in or aggravated by military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b).  

The specific regulation pertaining to PTSD claims, 38 C.F.R. 
§ 3.304(f), was not yet in existence.  58 Fed. Reg. 29109 
(May 19, 1993).   

In this case, the service medical records were negative for 
complaint or finding of a psychiatric condition in service.  
However, the Veteran was the recipient of the Combat 
Infantryman Badge.  Numerous VA outpatient records showed 
treatment for a number of psychiatric problems.  

Included with this evidence is a September 21, 1984 VA 
Medical Certificate which contains an assessment of "post 
traumatic stress syndrome" by a VA physician's assistant 
(PA).  

Also of particular significance is a VA consultation report 
from E.R., M.D., also rendered on September 21, 1984.  Dr. 
E.R. considered the PA's initial assessment of "post 
traumatic stress syndrome," but after further psychiatric 
evaluation, rendered diagnoses of intermittent explosive 
disorder, antisocial personality disorder and marijuana 
abuse.  The RO's June 1987 denial of service connection was 
predicated on the fact that PTSD was not currently shown in 
the evidence of record.  

The Veteran filed a Notice of Disagreement with the June 1987 
rating decision, and a Statement of the Case was issued in 
September 1988.  However, the Veteran failed to perfect his 
appeal with the timely submission of a VA Form 9.  The June 
1987 rating decision is therefore final and may only be 
subject to revision on the basis of CUE.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1103 (2009).  

In considering all of the evidence of record, the Board 
cannot find at this time any undeniable basis for changing 
the outcome of the RO's June 1987 decision to deny the 
Veteran's claim of service connection.  

The parties to the Joint Motion emphasized that the Board, in 
its previous discussion, provided inadequate reasons and 
bases as to why the VA PA's September 1984 assessment of 
"posttraumatic stress syndrome" did not constitute a 
current diagnosis for the purpose of granting service 
connection.  

The Board initially emphasizes that, just because the 
September 1984 VA Medical Certificate was not discussed by 
the RO, does not mean it was not considered by the RO in 
adjudicating the claim in June 1987.  See Eddy, supra 
(silence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record).  

In other words, it cannot be said with certainty that the RO, 
in reviewing the evidence of record, failed to consider this 
evidence in the Veteran's favor.  

Instead, it appears that the RO, in evaluating numerous VA 
psychiatric evidence diagnosing a number of problems, 
including intermittent explosive disorder, antisocial 
personality disorder, marijuana abuse, psychosis and anxiety, 
found there was insufficient evidence to constitute a current 
diagnosis of PTSD for purposes of granting service 
connection.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
to analyze the credibility and probative value of all 
medical evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy, supra; Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

Even considering  the September 1984 VA Medical Certificate 
assessment of "posttraumatic stress syndrome," the Board 
finds no CUE in the 1987 rating decision because this 
evidence would not have manifestly changed the outcome at the 
time the decision was made.  

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the Dr. E.R. than it does on the 
assessment of "post traumatic stress syndrome" by the PA.  

The parties to the Joint Motion emphasize that the Board 
cannot simply discredit the September 1984 assessment of post 
traumatic stress syndrome due to the fact that it was 
rendered by a PA.  

The Board does not disparage of the qualifications of the 
physician's assistant.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments).  

However, it is not improper to determine that the PA's 
training is less rigorous than that of Dr. E.R. who, in this 
case, specifically ruled out PTSD as a diagnosis upon further 
psychiatric evaluation.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  

Further, Dr. E.R., who rendered his assessment on the same 
day as the PA and specifically considered the PA's findings 
at the beginning of his consultation, based his opinion as to 
the lack of PTSD on an extensive psychiatric history provided 
by the Veteran and assessment of the Veteran constituting of 
two handwritten pages.  

To the contrary, the diagnosis of the PA was based on a few 
recorded symptoms with no supporting rationale.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  

As such, these statements represented only an initial medical 
assessment of the Veteran in a process that would culminate 
in an examination by a medical specialist in neuropsychiatry.  

Unlike the favorable statement, Dr. E.R.'s opinion draws on 
specific aspects from the Veteran's medical and psychiatric 
history, including his extensive marijuana abuse.  As such, 
the Board finds Dr. E.R.'s opinion to be highly probative, 
and gives the favorable opinion of the PA little worth or 
probative value.  See Bloom, supra.  

Furthermore, and most importantly, to the extent that the 
Veteran now is arguing that a diagnosis of PTSD was not 
properly considered by the RO in determining the presence of 
a current disability, such amounts to only a disagreement 
concerning the weighing of the evidence and is not a basis 
for a valid CUE claim.  See Crippen v. Brown, 9 Vet. App. 
412, 418 (1996).  

The RO's June 1987 decision cannot be judged as a model of 
legal and factual exposition, at least by current standards.  
However, the rating decision is not shown to have been 
inconsistent with procedures then in effect or, overall, to 
be less than a reasonable adjudication by the agency or 
original jurisdiction based on the facts presented and the 
law applicable at that time.  

It also must be remembered that this rating action 
represented the initial decision in one claim of the many 
that the RO was required to process and adjudicate in a 
timely manner.  The current standards cannot fairly be 
applied in discussing that earlier rating decision, and any 
perceived deficiency in discussion cannot form the basis for 
a finding of CUE.  

Finally, as it represented only an initial rating decision, 
the Veteran did have the right to enter an appeal in order to 
address the merits of his claim or to dispute the findings of 
the RO under the law applicable to original claims of service 
connection.  

With respect to the matter of whether the RO failed to apply 
the proper statutory law or regulation, or applied it 
incorrectly, such is neither alleged nor shown in this case.  

As a final matter, the Board acknowledges VA outpatient 
records dated in March and October 1986, which were not 
associated with the claims folder until after the June 1987 
rating decision, and reflected notations of a "provisional" 
diagnosis of PTSD, as well as "rule out PTSD."  

These records cannot be considered to have been in the 
"constructive possession" of VA adjudicators, as the June 
1987 rating decision was issued prior to the Court's decision 
in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Regardless, the inclusion of these records would not alter 
the Board's determination as to whether CUE existed in the 
June 1987 rating decision.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
Veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  

The Board believes, given the circumstances of this case, 
dismissal is more appropriate.  As stated, the primary focus 
of the Veteran's argument really is that the RO failed to 
properly assess the evidence.  Accordingly, such argument 
does not constitute a valid CUE claim, and thus warrants 
dismissal.  


ORDER

The claim of CUE in the RO's June 1987 rating decision 
denying service connection for PTSD is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


